Case 2:19-bk-21521-NB     Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30           Desc
                          Main Document     Page 1 of 90

 1   RON BENDER (SBN 143364)
     JULIET Y. OH (SBN 211414)
 2   LINDSEY L. SMITH (SBN 265401)
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
 6   Proposed Attorneys for Chapter 11 Debtor
 7   and Debtor in Possession

 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11                                  LOS ANGELES DIVISION

12

13   In re                            )             Case No.:19-bk-21521-NB
                                      )
14
     TATUNG COMPANY OF AMERICA, INC., )             Chapter 11
15                                    )
          Debtor and                  )             OMNIBUS DECLARATION OF JASON
16        Debtor in Possession.       )             CHEN IN SUPPORT OF DEBTOR’S
                                      )             “FIRST DAY” MOTIONS
17                                    )
                                      )             Date:    [To be set]
18
                                      )             Time:    [To be set]
19                                    )             Place:   Courtroom 1545
                                      )                      255 E. Temple Street
20                                    )                      Los Angeles, California 90012
                                      )
21                                    )
22                                    )
                                      )
23                                    )
                                      )
24                                    )
                                      )
25                                    )
26                                    )

27

28



                                                1
Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                   Desc
                             Main Document     Page 2 of 90

 1          I, Jason Chen, hereby declare as follows:

 2          1.      I am over 18 years of age. I have personal knowledge of the facts set forth herein,

 3   and, if called as a witness, could and would testify competently with respect thereto.

 4          2.      I am currently the acting Chief Restructuring Officer (“CRO”) for Tatung Company

 5   of America, Inc., the debtor and debtor in possession herein (the “Debtor”). My consulting firm,

 6   E&W Consulting LLC (“E&W”), was retained by the Debtor shortly before the commencement of

 7   the Debtor’s bankruptcy case on September 30, 2019 (the “Petition Date”) to provide me as CRO

 8   to serve as the Debtor’s senior officer during the Debtor’s chapter 11 bankruptcy proceeding and to

 9   provide additional resources to assist me as necessary. Subject to the approval of the Court, E&W

10   and I will continue providing services to the Debtor post-petition and will report directly to the

11   Board of the Debtor.

12          3.      In my capacity as CRO of the Debtor, I have access to the Debtor’s books and

13   records and have reviewed the organization, operations and financial condition of the Debtor. The

14   records and documents referred to in this Declaration constitute writings taken, made, or

15   maintained in the regular or ordinary course of the Debtor’s business at or near the time of act,

16   condition or event to which they relate by persons employed by the Debtor who had a business

17   duty to the Debtor to accurately and completely take, make, and maintain such records and

18   documents. The statements set forth in this declaration are based upon my own review and

19   knowledge of the Debtor’s books and records.
20          4.      I make this declaration in support of the following “first day” motions filed

21   concurrently herewith by the Debtor:

22                  a. “Debtor’s Emergency Motion For Entry Of An Interim Order, Pending A Final
                       Hearing, Authorizing The Debtor To Use Cash Collateral” (the “Cash Collateral
23
                       Motion”);
24
                    b. “Debtor’s Emergency Motion For Entry Of An Order Authorizing The Debtor
25                     To Implement And Maintain Cash Management System” (the “Cash
                       Management Motion”);
26
                    c. “Debtor’s Emergency Motion For Authority To (1) Pay Pre-Petition Priority
27
                       Wages; And (2) Honor Employment And Benefit Policies” (the “Wage
28                     Motion”); and




                                                       2
Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                Desc
                             Main Document     Page 3 of 90

 1
                    d. “Debtor’s Emergency Motion For Entry Of An Order Authorizing Debtors To
 2                     Provide Adequate Assurance Of Future Payment To Utility Companies
 3                     Pursuant To 11 U.S.C. § 366” (the “Utility Motion”).

 4   A.     Description Of The Debtor And Its Business.
 5          5.      On September 30, 2019 (the “Petition Date”), Tatung Company of America, Inc.
 6   (the “Debtor”), the debtor and debtor in possession herein, filed a voluntary petition under Chapter
 7   11 of 11 U.S.C. § 101 et seq. (as amended, the “Bankruptcy Code”). The Debtor is operating its
 8   business, managing its financial affairs and operating its bankruptcy estate as a debtor in
 9   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
10          6.      The Debtor is a privately held California corporation headquartered in Long Beach,
11   California that specializes in the manufacturing and distribution of consumer electronics,
12   appliances and related products. Founded in 1972, the Debtor has been innovating technological
13   solutions for home and commercial settings for over 40 years. The Debtor provides its products to
14   both consumer and commercial markets and, over the years, the Debtor has expanded its market
15   scope to provide world-class products and services to the industrial and educational sectors.
16          7.      The Debtor is predominantly a business-to-business (B2B) enterprise, and
17   manufactures and distributes a variety of display products to the gaming, educational, and security
18   industries. The Debtor has successfully brought to market security solutions for distributors and
19   integrators, hotel lodging products for hotel suppliers, and kitchen appliances, such as rice cookers
20   and air fryers, for e-commerce, storefronts, and grocery stores.
21          8.      In addition to products serving the consumer and commercial markets, the Debtor
22   provides manufacturing services and tech-solutions for some of the leading PC system
23   manufacturers and original equipment manufacturers (OEM) around the world. The Debtor’s
24   offerings also include third-party logistics and procurement services to individuals and corporate
25   customers globally.
26          9.      The Debtor is owned by three (3) shareholders, specifically (i) Tatung Company, a
27   Taiwan-based publicly traded corporation (“TT”), which holds a 50% equity interest, (ii) Christina
28



                                                       3
Case 2:19-bk-21521-NB       Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30             Desc
                            Main Document     Page 4 of 90

 1   Sun, who holds a 25% equity interest and is an officer and director of the Debtor, and (iii) Andy

 2   Sun, who holds a 25% equity interest and is a director of the Debtor. The Board of Directors for

 3   the Debtor (the “Board”) is comprised of three (3) directors, including Christina Sun and Andy

 4   Sun. The other director of the Board has no role with the Debtor other than as a director of the

 5   Board.

 6   B.       Events Leading To The Filing Of The Debtor’s Chapter 11 Case.

 7            10.   The Debtor generated net sales of $45,518,999 in 2017, and $38,580,256 in

 8   2018. Despite all of its success, the Debtor’s business has declined over the past year due to

 9   the impact that the strain in China-United States trade relations has had on the Debtor’s

10   industry.

11            11.   In addition to the negative impact that the strain in China-United States trade

12   relations has recently had on the Debtor’s business, the Debtor is currently facing a very

13   large liability arising from defaults under a three-party settlement agreement (the

14   “Settlement Agreement”) entered into in September, 2018 by the Debtor, Hemlock

15   Semiconductor Operations LLC (“Hemlock”), and Green Energy Technology, Inc., Ltd.

16   (“GET”). GET is a publicly traded company in Taiwan which was at one time the largest

17   solar cell technology producer in Taiwan. In 2011, GET entered into a Long-Term Supply

18   Agreement with Hemlock (the “Original Supply Agreement”), pursuant to which GET

19   agreed to purchase polysilicon from Hemlock to be used to manufacture its solar products.
20   GET requested that the Debtor provide procurement services as an agent for GET in

21   connection with the Original Supply Agreement, and Hemlock required the Debtor to be

22   added as a party to the Original Supply Agreement.

23            12.   The Debtor itself does not manufacture solar products, nor does it use

24   polysilicon in its business. In 2017 and 2018, the Debtor earned nominal revenue from the

25   sale of solar products. The Debtor’s economic interest in the Original Supply Agreement

26   with Hemlock was but a small fraction compared to that of GET. As procurement agent,

27   and under its arrangement with GET, the Debtor stood to earn only up to 0.35% of the total

28



                                                    4
Case 2:19-bk-21521-NB      Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30          Desc
                           Main Document     Page 5 of 90

 1   purchase amount of the polysilicon purchased by GET from Hemlock, for the shipping,

 2   handling and logistics services that the Debtor was to provide; however, the Debtor never

 3   actually received any fees for such services.

 4          13.    Within approximately four months, Hemlock alleged that GET had breached

 5   the terms of the Original Supply Agreement due to a market-wide crash in the price of

 6   polysilicon, and Hemlock eventually commenced litigation against GET and the Debtor.

 7   The parties negotiated a resolution of their disputes and entered into the Settlement

 8   Agreement, pursuant to which GET and the Debtor agreed to enter into a replacement

 9   supply agreement with Hemlock (the “Replacement Supply Agreement”) and to make

10   settlement payments to Hemlock totaling $35,000,000 over a period of ten years. Since the

11   Debtor, as procurement service agent, was a party to the Original Supply Agreement,

12   Hemlock insisted that the Debtor be an obligor under the Replacement Supply Agreement

13   and the Settlement Agreement. At all times, the Debtor relied on GET to satisfy all of the

14   financial obligations under the Original Supply Agreement, the Replacement Supply

15   Agreement and the Settlement Agreement, and it was always the understanding of the

16   Debtor and GET that GET would satisfy all of the financial obligations under the Original

17   Supply Agreement, the Replacement Supply Agreement and the Settlement Agreement.

18          14.    Pursuant to the Settlement Agreement, the first settlement payment of

19   $5,000,000 was required to be paid to Hemlock by January 31, 2019.           Although the
20   Settlement Agreement provided for GET and the Debtor to be jointly and severally liable for

21   the settlement payments owing under the Settlement Agreement, given the Debtor’s very

22   limited role in the transactions contemplated by the Original Supply Agreement and the

23   Replacement Supply Agreement and the size and profitability of the Debtor’s business, as

24   indicated above, it was always the understanding of the Debtor and GET that GET would

25   satisfy all of the financial obligations under the Original Supply Agreement, the

26   Replacement Supply Agreement and the Settlement Agreement.

27

28



                                                     5
Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                Desc
                             Main Document     Page 6 of 90

 1           15.     Shortly after entering into the Settlement Agreement and Replacement Supply

 2   Agreement, GET’s financial condition worsened and it was not able to make the first

 3   settlement payment to Hemlock as required by January 31, 2019.

 4           16.     In June 2019, Hemlock demanded that GET and the Debtor make payments

 5   under the Settlement Agreement. GET was unable to make any payment and, in July 2019,

 6   Hemlock sent default notices to both GET and the Debtor. Thereafter, as an insolvent

 7   entity, GET entered into liquidation proceedings in Taiwan.

 8           17.     Since that time, and with GET apparently unable to contribute towards any

 9   resolution given its pending liquidation proceedings, the Debtor has attempted to negotiate a

10   reasonable and economically feasible and affordable settlement with Hemlock that would

11   enable the Debtor to remain an economically viable entity preserving its going concern

12   business and the jobs of its employees. The parties have unfortunately not been able to

13   reach any settlement that would make economic sense or be affordable for the Debtor as

14   Hemlock did not respond to the Debtor’s settlement offers, and Hemlock’s settlement

15   demand has been completely unreasonable and has been far in excess of the Debtor’s total

16   asset value.

17           18.     To help address the Debtor’s financial difficulties and to assist the Debtor to

18   navigate through a restructuring process, shortly before the Petition Date, the Debtor revamped its

19   senior management team and retained a financial consulting firm, E&W Consulting LLC
20   (“E&W”), to provide me as Chief Restructuring Officer to serve as the Debtor’s senior officer

21   during the Debtor’s chapter 11 bankruptcy proceeding. E&W will also provide the Debtor with

22   additional resources to assist me as necessary. Subject to the approval of the Court, E&W and I

23   will continue providing services to the Debtor post-petition and will report directly to the Debtor’s

24   Board of Directors. The Debtor has requested that I guide the Debtor through its chapter 11

25   bankruptcy case, ensuring the Debtor’s compliance with the numerous reporting requirements for a

26   debtor-in-possession, and providing extensive guidance in connection with the Debtor’s

27   operational affairs and restructuring efforts.

28



                                                      6
Case 2:19-bk-21521-NB       Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                Desc
                            Main Document     Page 7 of 90

 1          19.     Through its chapter 11 bankruptcy case, the Debtor seeks to obtain “breathing

 2   room” from its creditors while it takes steps to address the Debtor’s operational and financial

 3   difficulties and to implement the changes required to return the Debtor to profitability. The Debtor

 4   believes that this, in turn, will enable the Debtor to formulate and pursue confirmation of a viable

 5   plan of reorganization or pursue an alternative transaction which allows the Debtor to restructure

 6   its existing debt in a cohesive and efficient manner and to continue operating its longstanding

 7   business.

 8   C.     Description Of The Debtor’s Assets And Debts.

 9          20.     As of the Petition Date, the Debtor’s primary assets consist of: (i) the Debtor’s

10   primary asset, the commercial real property located at 2850 East El Presidio Street, Long Beach,

11   California 90810 (the “Property”), which has an estimated fair market value of at least $13,000,000

12   based upon a recent broker’s opinion of value, (ii) cash on hand in the amount of approximately

13   $1,150,000, (iii) inventory with an estimated resale value of approximately $4,710,000, (iv)

14   accounts receivable with a face value totaling approximately $3,800,000 (of which the Debtor

15   believes approximately 75% is collectable, resulting in an estimated collectable value of

16   $2,850,000), and (v) business equipment and machinery, vehicles, and office equipment with an

17   aggregate estimated value of approximately $347,000 (book value net of depreciation).

18          21.      It is my understanding and belief that the Debtor’s sole secured creditor is East

19   West Bank (“East West”). Prior to the Petition Date, the Debtor obtained a loan from East West in
20   the original principal sum of $15,000,000, which is secured by substantially all of the Debtor’s

21   assets, including the Property. True and correct copies of the Debtor’s loan agreement and related

22   documents with East West are attached as Exhibit “2” hereto. East West has recorded a deed of

23   trust and assignment of rents against the Debtor’s Property and has recorded a UCC-1 financing

24   statement against the Debtor in California. As of the Petition Date, the outstanding amount owed

25   by the Debtor to East West is approximately $10,400,000.

26          22.     To the best of my knowledge, no other deeds of trust have been recorded against

27   the Property, and the only other active UCC-1 financing statement recorded against the Debtor in

28



                                                      7
Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                  Desc
                             Main Document     Page 8 of 90

 1   California is one recorded by IBM Credit LLC for the financing of certain equipment. Based on

 2   the foregoing, I believe that East West is the only party that has a perfected security interest in the

 3   Debtor’s cash.

 4          23.       I am not aware of any other liens that have been asserted against the Debtor’s

 5   Property, cash, inventory, accounts receivable, business and office machinery and equipment,

 6   automobiles/vehicles, and other assets.

 7          24.       Unsecured Debt. In addition to the secured debt described above, the Debtor has

 8   unsecured debts in the total estimated amount of $37,000,000 (including the disputed claim of

 9   Hemlock).

10   D.     Cash Collateral Motion.

11          25.       By the Cash Collateral Motion, the Debtor seeks an order of the Court authorizing

12   the Debtor to use its cash collateral, through and including December 28, 2019, to pay the

13   operating expenses set forth in the proposed budget (the “Budget”) attached as Exhibit “1” hereto,

14   as well as all quarterly fees owing to the Office of the United States Trustee and all expenses

15   owing to the Clerk of the Bankruptcy Court. In addition, the Debtor seeks authority to deviate

16   from the line items contained in the Budget, without the need for any further Court order, by up to

17   20%, on both a line item and aggregate basis, with any unused portions to be carried over into the

18   following week(s). The Debtor will not deviate from the Budget beyond the foregoing parameters

19   without further order of the Court.
20          26.       The Debtor must be able to use its revenue, in accordance with the Budget, to pay

21   all of the Debtor’s normal and ordinary operating expenses (such as payroll, rent, and utilities) as

22   they come due in the ordinary course of its business and to purchase new inventory to replenish

23   inventory that is used or sold to the Debtor’s customers, which in turn will facilitate the continued

24   operation of the Debtor’s business and the preservation and maximization of the going-concern

25   value of the Debtor’s business and assets. If the Debtor does not obtain authority to use its cash

26   collateral, I believe that the Debtor’s estate will suffer immediate and irreparable harm, including,

27   without limitation, a cessation of the Debtor’s business operations and a corresponding (and likely

28



                                                       8
Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                  Desc
                             Main Document     Page 9 of 90

 1   substantial) decline in the value of the Debtor’s business and assets.

 2           27.     The Budget sets forth the critical operating expenses that I believe the Debtor must

 3   be able to pay to continue operating its business during the first few months of this bankruptcy

 4   case. The Debtor has no ability to continue to maintain its business operations or to preserve and

 5   maximize the value of its assets unless the Debtor is authorized to use its cash collateral to pay its

 6   projected expenses in accordance with the Budget. Indeed, the Debtor’s inability to pay critical

 7   operating expenses, including payroll, rent, and utilities, would result in the immediate shutdown

 8   of the Debtor’s business and the decimation of the value (going-concern or otherwise) of the

 9   Debtor’s business and assets.

10           28.     Moreover, the use of cash collateral is critical to the Debtor’s ability to implement

11   an effective reorganization strategy for the benefit of all creditors. If the Debtor is not permitted to

12   use cash collateral in accordance with the Budget to enable the Debtor to pay all of its normal

13   operating expenses as they come due in the ordinary course of its business and to purchase new

14   inventory to replenish merchandise that is sold to the Debtor’s customers, which in turn will

15   facilitate the continued operation of the Debtor’s business and the preservation and maximization

16   of the going-concern value of the Debtor’s business and assets, the Debtor will be forced to

17   immediately halt all business operations, which will significantly and negatively impact the value

18   of the Debtor’s business and assets.

19           29.     To provide the Debtor with reasonable flexibility in the event that sales (and
20   correspondingly, operating expenses) are higher than projected or delayed, the Debtor also seeks

21   authority to deviate from the line items contained in the Budget by not more than 20%, on both a

22   line item and aggregate basis, with any unused portions to be carried over into the following

23   week(s).

24           30.     The Debtor also proposes to provide East West with a replacement lien and security

25   interest against the Debtor’s post-petition assets, to the extent of any diminution in value of East

26   West’s interest in the Debtor’s pre-petition collateral, with such replacement lien to have the same

27   extent, validity, and priority as the pre-petition lien held by East West.

28



                                                        9
Case 2:19-bk-21521-NB       Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                Desc
                            Main Document    Page 10 of 90

 1   E.     Cash Management Motion.

 2          31.     Prior to the Petition Date, the Debtor maintained, among others, one bank account

 3   at East West and one bank account at Bank of the West. Pursuant to the Cash Management

 4   Motion, the Debtor seeks to maintain and keep open these two pre-petition checking accounts.

 5   Specifically, the Debtor seeks to maintain and keep open the Debtor’s checking account at East

 6   West Bank ending in 3869 (the “East West Bank Account”) and maintain and keep open the

 7   Debtor’s checking account at Bank of West ending in 4362 (the “Bank of the West Bank

 8   Account,” and together with the East West Bank Account, the “Maintained Bank Accounts”)

 9   following the Petition Date. The Debtor will close the Debtor’s other pre-petition bank accounts in

10   accordance with the Guidelines of the Office of the United States Trustee.

11          32.     The Maintained Bank Accounts receive deposits from a large amount of the

12   Debtor’s customers, including the Debtor’s largest customer. Currently, the Debtor uses the

13   Maintained Bank Accounts to receive payments from customers and to make general operating

14   disbursements. However, pursuant to the Cash Management Motion, the Debtor is seeking only to

15   maintain and keep open the Maintained Bank Accounts for the purpose of receiving payments

16   from its customers, and not to make disbursements from such accounts. All of the funds deposited

17   into the Maintained Bank Accounts will be transferred, in their entirety, to the Debtor’s debtor-in-

18   possession bank accounts, from which the Debtor will make any necessary disbursements. The

19   East West Bank Account is an account that is controlled by East West, the Debtor’s secured lender,
20   which, prior to the Petition Date, was swept by East West on a regular basis. Since East West is

21   prohibited from sweeping the funds deposited into the East West Bank Account post-petition, as a

22   result of the automatic stay, all of the funds that are deposited by customers into the East West

23   Bank Account will be transferred entirely to the Debtor’s new debtor-in-possession bank accounts

24   and accounted for accordingly.

25          33.     The Maintained Bank Accounts have been utilized by the Debtor for the collection

26   of customer payments for some time and provide a very efficient and secure means of collecting

27   and managing payments from many of the Debtor’s customers. If the Debtor is required to close

28



                                                     10
Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                 Desc
                             Main Document    Page 11 of 90

 1   the Maintained Bank Accounts, almost all of the Debtor’s customers will be forced to redirect their

 2   payments to new bank accounts, causing significant disruptions and delays in the Debtor’s ability

 3   to collect payments (in substantial amounts) from its customers.

 4          34.     Additionally, if the Debtor’s customers are required to redirect their payments to

 5   new bank accounts, I believe that it is possible that the customers will decide to take their business

 6   elsewhere rather than incur the inconvenience of redirecting their deposits and dealing with a

 7   debtor in bankruptcy.

 8          35.     I believe that the Debtor’s transition into Chapter 11 will be significantly less

 9   disruptive if the Debtor is permitted to keep open the Maintained Bank Accounts for the sole

10   purpose of accepting customer payments. The Debtor will still open new debtor-in-possession

11   accounts and sweep all of the funds from the Maintained Bank Accounts into the new debtor-in-

12   possession bank accounts prior to making any disbursements.

13   F.     Wage Motion.

14          36.     The Debtor currently employs approximately 52 non-insider employees

15   (collectively, the “Employees,” and each, an “Employee”). The majority of the Employees are

16   paid on an hourly basis. The Debtor has two different payrolls – a payroll paid each week (the

17   “Weekly Payroll”) and a payroll that is paid every two weeks (the “Bi-Weekly Payroll”).

18          37.     The Employees on the Weekly Payroll are generally paid every week,

19   approximately one week in arrears. So, for example, on Friday, October 4, 2019, the Employees
     on the Weekly Payroll will need to be paid for a payroll period covering September 22, 2019
20
     through September 28, 2019 (the “First Weekly Pay Period”). Thus, all of the Wages for the
21
     First Weekly Pay Period will have accrued before the Petition Date. A list of the Debtor’s
22
     Employees on the Weekly Payroll, which reflects the amount of Wages to be paid to the
23
     Employees on October 4, 2019, is attached as Exhibit “3” hereto.
24
            38.     Additionally on Friday, October 11, 2019, the Employees on the Weekly Payroll
25
     will need to be paid for a payroll period covering September 29, 2019 through October 5, 2019
26
     (the “Second Weekly Pay Period”). Thus, some of the Wages (for the one day of September 29,
27
     2019) for the Second Weekly Pay Period will have accrued before the Petition Date. A list of the
28



                                                      11
Case 2:19-bk-21521-NB       Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30             Desc
                            Main Document    Page 12 of 90

 1   Debtor’s Employees on the Weekly Payroll, which reflects the amount of Wages to be paid to

 2   the Employees on October 11, 2019, is attached as Exhibit “4” hereto.

 3          39.     The Employees on the Bi-Weekly Payroll are generally paid every two weeks,

 4   approximately one week in arrears. So, for example, on Friday, October 4, 2019, the Employees

 5   on the Bi-Weekly Payroll will need to be paid for a payroll period covering September 15, 2019

 6   through September 28, 2019 (the “First Bi-Weekly Pay Period”). Thus, all of the Wages for the
     First Bi-Weekly Pay Period will have accrued before the Petition Date. A list of the Debtor’s
 7
     Employees on the Bi-Weekly Payroll, which reflects the amount of Wages to be paid to the
 8
     Employees on October 4, 2019, is attached as Exhibit “5” hereto.
 9
            40.     Additionally, on Friday, October 18, 2019, the Employees on the Bi-Weekly
10
     Payroll will need to be paid for a payroll period covering September 29, 2019 through October
11
     12, 2019 (the “Second Bi-Weekly Pay Period”). Thus, some of the Wages (for the one day of
12
     September 29, 2019) for the Second Bi-Weekly Pay Period will have accrued before the Petition
13
     Date. A list of the Debtor’s Employees on the Bi-Weekly Payroll, which reflects the amount of
14
     Wages to be paid to the Employees on October 18, 2019, is attached as Exhibit “6” hereto.
15
            41.     The Debtor also pays to the commissions owed to its Employees once a month
16
     (the “Commissions”). Commissions for the period covering September 1, 2019 to September 30,
17
     2019 are due to be paid to the Employees on October 18, 2019. The details of the Commissions
18   to be paid on October 18, 2019, including the names of the Employees and the Commission
19   amounts are set forth in the list attached as attached as Exhibit “7” hereto.
20          42.     The Debtor utilizes a payroll service, ADP (“ADP”), to process the payment of
21   Wages to its Employees. In the normal course of its relationship with ADP, the funds necessary
22   for the payment of Wages are transferred to ADP or otherwise made available two (2) days prior
23   to each payroll date (i.e., every Wednesday). ADP then ensures payment of Wages, either by
24   check or direct deposit into the Employees’ bank accounts, by the payroll date.

25          43.     The Debtor estimates that the total payroll obligations due on Friday, October 4,

26   2019 for the Weekly Payroll, including all payroll taxes, 401k employer contributions and

27   insurance contributions, will be approximately $13,045.22. The foregoing amount will need to be

28



                                                     12
Case 2:19-bk-21521-NB      Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30               Desc
                           Main Document    Page 13 of 90

 1   transferred to ADP or otherwise made available by the end of the day on Wednesday, October 2,

 2   2019.

 3           44.    The Debtor estimates that the total payroll obligations due on Friday, October 4,

 4   2019 for the Bi-Weekly Payroll, including all payroll taxes, 401k employer contributions and

 5   insurance contributions, will be approximately $97,709.44. The foregoing amount will need to

 6   be transferred to ADP or otherwise made available by the end of the day on Wednesday, October
     2, 2019.
 7
             45.    The Debtor estimates that the total payroll obligations due on Friday, October 11,
 8
     2019 for the Weekly Payroll, including all payroll taxes, 401k employer contributions and
 9
     insurance contributions, will be approximately $13,045.22. The foregoing amount will need to
10
     be transferred to ADP or otherwise made available by the end of the day on Wednesday, October
11
     9, 2019.
12
             46.    The Debtor estimates that the total payroll obligations due on Friday, October 18,
13
     2019 for the Bi-Weekly Payroll, including all payroll taxes, 401k employer contributions and
14
     insurance contributions, will be approximately $97,709.44. The foregoing amount will need to
15
     be transferred to ADP or otherwise made available by the end of the day on Wednesday, October
16
     16, 2019.
17
             47.     The Debtor estimates that the total Commissions due on Friday, October 18,
18   2019, including all payroll taxes and 401k employer contributions, will be approximately
19   $6,160.00.    The foregoing amount will need to be transferred to ADP or otherwise made
20   available by the end of the day on Wednesday, October 16, 2019.
21           48.    The Debtor is not seeking authority to pay the pre-petition priority Wages of any
22   employees who are, or may be considered, “insiders” within the definition of Section 101(31) of
23   the Bankruptcy Code. The lists of the Debtor’s Employees, which are attached as Exhibits “3”
24   through “7” to the Chen Declaration, do not include any “insider” employees of the Debtor.

25   Approval to pay compensation to the Debtor’s “insider” employees will be sought pursuant to

26   Notices of Setting Insider Compensation which will be filed with the United States Trustee.

27

28



                                                    13
Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30            Desc
                             Main Document    Page 14 of 90

 1          49.    The Debtor also provides its employees with certain employment and benefit

 2   programs comparable to the programs that are typically offered by other employers within the

 3   industry. The specific programs offered by the Debtor are summarized below.

 4          a.     Vacation Time And Paid Time Off Policy. The Debtor has adopted a paid vacation

 5                 and sick leave policy for all full-time Employees. Specifically, regular, full-time

 6                 employees who have completed their introductory period (90 days from the date of

 7                 hire) and who work forty hours per week are eligible to receive paid vacation and

 8                 will accrue vacation time as follows:

 9
            Date of hire up to six months of No accrual
10          employment
11          6 months to 12 months                          40 hours per year
12          1st year through 4th year                      80 hours per year
13          5th year through 14th year                     120 hours per year
14
            15th year and thereafter                       160 hours per year
15
                       Employees that are employed pursuant to the terms of a Collective Bargaining
16
            Agreement who have passed the probationary period (90 days from the date of hire) are
17
            entitled to accrued vacation, based upon the length of employment which accrues as
18
            follows:
19
20          Date of hire up to six months of No accrual
            employment
21
            6 months to 12 months                          40 hours per year
22
            1st year through 2nd year                      80 hours per year
23
            5th year through 9th year                      120 hours per year
24
            10th year through 19th year                    160 hours per year
25
            20th year and thereafter                       200 hours per year
26

27

28



                                                    14
Case 2:19-bk-21521-NB     Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                 Desc
                          Main Document    Page 15 of 90

 1               Regular employees who have completed their introductory periods are eligible for

 2        paid sick leave. Sick days are earned on a prorated basis for time worked: one-half (1/2) a

 3        day for every month of service to a maximum of six (6) days per year. Employees do not

 4        carry over any unused, accrued sick days after his/her anniversary date. The Debtor desires

 5        to continue having its existing vacation and sick leave policy in effect and therefore, seeks

 6        authority to continue to honor such policy post-petition. However, the Debtor will not

 7        permit employees to “cash out” any unused accrued vacation and/or sick days.

 8               b.      Health, Dental and Life Insurance Policies. The Debtor provides a

 9        comprehensive medical, dental and life insurance plan for eligible employees and their

10        dependents. Only full-time, regular employees who have completed their introductory

11        period are eligible for insurance. The Debtor currently pays 100% of the HMO plan

12        premium for the employee; eligible dependents or family members may be added at the

13        employee’s expense. The Debtor desires to continue having this health insurance policy in

14        effect and therefore, seeks authority to continue to honor such policy post-petition.

15               c.      401(K) Plan Contribution Policy. The Debtor offers regular, full-time

16        employees after twelve (12) continuous months of employment the opportunity to

17        participate in the Debtor’s 401(k) plan. The Debtor will match the employee’s

18        contributions at the rate of 40%, but only up to a maximum of 6% of the Employee’s gross

19        wages. The matching contributions are submitted by the Debtor to the 401(k) administrator
20        at the same time as payroll is paid.

21        16.    In summary, by the Wage Motion, the Debtor seeks authority to:

22               a.      pay pre-petition priority Wages to the Employees, including those which are

23         due to be paid on Friday, October 4, 2019, Friday, October 11, 2019 and Friday, October

24         18, 2019 as described above;

25               b.      honor pre-petition priority Wages of the Employees, including those, if any,

26         outstanding checks for Wages that were issued to such Employees prior to the Petition

27         Date but were not yet deposited as of the Petition Date or that were returned for

28



                                                    15
Case 2:19-bk-21521-NB       Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                Desc
                            Main Document    Page 16 of 90

 1           insufficient funds due to the conversion of the Debtor’s pre-petition bank accounts to

 2           debtor in possession accounts, and to issue replacement checks to the extent necessary to

 3           pay such Wages; and

 4                  c.      continue to honor the Debtor’s employment and benefit policies as

 5           described above.

 6          50.     The source of the funds to be used to pay Wages to Employees will be the

 7   Debtor’s available cash and/or revenue. I believe that East West will contend that the Debtor’s

 8   revenue constitutes its cash collateral. Pursuant to the Cash Collateral Motion, the Debtor is

 9   requesting authority to use cash collateral in accordance with the Budget to allow the Debtor to

10   continue operating its business, while preserving, maintaining, and enhancing the Debtor’s going

11   concern value. As reflected in the Budget, I do not believe that the payment of Wages to

12   Employees will render the Debtor’s bankruptcy estate administratively insolvent.

13   G.     Utility Motion.

14          51.     The Debtor operates out of the Property, which the Debtor owns. In connection

15   with the operation of its business, the Debtor receives water, gas, electricity, telephone, internet

16   and/or similar utility services from a number of utility companies (each a “Utility Company,”

17   and collectively, the “Utility Companies”). Given the importance of the services provided by the

18   Utility Companies to the operation of the Debtor’s business, I believe it is crucial that the means

19   of providing adequate assurance to the Utility Companies that provide utility services to the
20   Properties be determined promptly so that there is no interruption in the services provided.

21          52.     Attached as Exhibit “8” hereto is a list which sets forth, on an account-by-

22   account basis, the name and address of each Utility Company that is currently providing utility

23   services to the Debtor’s Property, the account number with each Utility Company, and the

24   amount of the cash deposit proposed to be paid to each Utility Company as adequate assurance

25   of payment.

26          53.     The total aggregate amount of the cash deposits proposed to be paid to the Utility

27   Companies by the Debtor, collectively, is $9,584.28. Generally, for each account with a Utility

28



                                                     16
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 17 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 18 of 90

 1

 2

 3

 4

 5

 6                              EXHIBIT “1”
 7

 8                                     [Budget]
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           18
                                Case 2:19-bk-21521-NB
Tatung Company of America. Inc. - 13-Week Cash Flow Budget
                                                                         Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                              Desc
                                                                         Main Document    Page 19 of 90
                                     Wk 1         Wk 2         Wk 3        Wk 4      Wk 5       Wk 6       Wk 7       Wk 8       Wk 9       Wk 10        Wk11       Wk 12       Wk 13
Week Ending                         10/5/19     10/12/19     10/19/19    10/26/19   11/2/19    11/9/19   11/16/19   11/23/19   11/30/19    12/7/19     12/14/19    12/21/19    12/28/19

Cash Beginning Balance              1,150,000     867,295      631,103    245,303    165,145    50,193    109,332     73,124     161,232     565,638     583,145     692,241     767,731
A/R Collection                        461,432     563,349      878,816    456,032    799,657   515,203    442,877    534,210   1,180,182     561,710     621,681     622,932     765,346
                    TOTAL CASH      1,611,432   1,430,644    1,509,919    701,335    964,802   565,396    552,209    607,334   1,341,414   1,127,348   1,204,826   1,315,173   1,533,077

Cost of Goods Sold (COGS)            565,305     759,345     1,100,431    464,353    717,188   418,748    330,343    410,165    575,262     437,934     360,586     515,923     420,000

Employee Wages, Tax and Benefits
Wages -TUS Employees                 111,800      12,000      117,500      12,000    111,800    12,000    111,800     12,000    121,200      12,000     111,800      12,000     118,200
Contract Labor (2 overseas)                -           -            -           -      5,350         -          -          -      5,350           -           -           -           -
Payroll Tax (ER)                       6,932         744        7,285         744      6,932       744      6,932        744      7,514         744       6,932         744       7,328
401K (ER)                              2,000         225        2,150         225      2,000       225      2,000        225      2,200         225       2,000         225       2,150
Health Ins (ER)                       32,000           -            -           -     32,000         -          -          -          -      32,000           -           -           -
Workers Com Ins                            -           -            -      17,000          -         -          -          -     17,000           -           -           -           -
                        Subtotal:    152,732      12,969      126,935      29,969    158,082    12,969    120,732     12,969    153,264      44,969     120,732      12,969     127,678

Other OP Expenses
Freight-Out                            3,000       3,000        3,000       3,000      3,000     3,000      3,000      2,500      2,500       2,500       2,500       2,500       2,500
Freight-In                               600         600          600         600        600       600        600        600        600         600         600         600         600
Commission (Sales Rep)                     -           -            -           -      5,000         -          -          -      5,300           -           -           -           -
Contract Labor - Security              3,300       3,300        3,300       3,300      3,300     3,300      3,300      3,300      3,300       3,300       3,300       3,300       3,300
Temp - Production and Hub              5,500       4,000        4,000       4,000      4,000     4,000      4,000      4,000      4,000       4,000       4,000       4,000       4,000
Supplies                                 600         600          600         600        600       600        600        600        600         600         600         600         600
Rep & Maint - Bldg.                    3,500         500          500         500      3,500       500        500        500        500       3,500         500         500         500
Rep & Maint - M/C & Equip.                 -           -            -           -      4,400         -          -          -      9,500           -           -           -           -
Rep & Maint - Auto                         -           -          500           -          -         -          -          -          -         200           -           -           -
Equipment/Office Rental                    -       1,947            -       1,418        340     1,947          -      1,418          -           -       1,947           -       1,418
Postage                                  150           -            -           -        150         -          -          -          -         150           -           -           -
Utilities                                  -       3,880            -           -          -         -      3,160          -          -           -       2,720           -           -
Tax Expenses                               -           -            -           -          -         -          -          -          -      36,000           -           -           -
License Fee                              400           -            -           -        400         -          -          -          -         400           -           -           -
Telephone/Fax                          3,000       1,000        1,000       1,000      3,000     1,000      1,000      1,000      1,000       3,000       1,000       1,000       1,000
Trade Show Expense                         -           -            -       2,000      2,000     2,000          -          -          -           -           -           -           -
Travel                                     -           -        3,000       3,000      3,000         -      1,000          -          -           -       3,000           -           -
Meals Allowance                            -           -          500       1,000          -         -          -          -          -           -           -           -           -
Auto                                     300         300          300         300        300       300        300        300        300         300         300         300         300
Entertainment                              -           -            -       1,500          -         -      3,000          -          -           -       3,000           -           -
Advertisement                              -           -        2,500           -          -         -          -          -          -           -           -           -           -
Miscellaneous                          5,000       5,000        5,000       5,000      5,000     5,000      5,000      5,000      5,000       5,000       5,000       5,000       5,000
Credit Insurance                           -         350            -           -          -       350          -          -          -           -         350           -           -
Insurance - General                        -           -            -      13,900          -         -          -          -     13,900           -           -           -      13,900
Banking Charges                          750         750          750         750        750       750        750        750        750         750         750         750         750
ADP Processing/Consulting                  -       2,000        1,700           -          -     1,000      1,800          -          -       1,000       1,700           -           -
Testing & Inspection                       -           -            -           -          -         -          -      3,000          -           -           -           -           -
                        Subtotal:     26,100      27,227       27,250      41,868     39,340    24,347     28,010     22,968     47,250      61,300      31,267      18,550      33,868

               TOTAL EXPENSES        744,137     799,541     1,254,616    536,190    914,610   456,064    479,085    446,102    775,776     544,203     512,585     547,442     581,546

POST-BK UTILITY DEPOSITS                                       10,000
UST QUARTERLY FEES (1%)

Cash Ending Balance                  867,295     631,103      245,303     165,145     50,193   109,332     73,124    161,232    565,638     583,145     692,241     767,731     951,531
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 20 of 90

 1

 2

 3

 4

 5

 6                              EXHIBIT “2”
 7

 8                        [East West Loan Documents]
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           19
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 21 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 22 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 23 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 24 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 25 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 26 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 27 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 28 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 29 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 30 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 31 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 32 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 33 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 34 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 35 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 36 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 37 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 38 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 39 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 40 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 41 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 42 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 43 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 44 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 45 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 46 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 47 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 48 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 49 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 50 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 51 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 52 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 53 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 54 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 55 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 56 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 57 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 58 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 59 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 60 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 61 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 62 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 63 of 90
          Case 2:19-bk-21521-NB                  Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                                  Desc
                                                 Main Document    Page 64 of 90
                                            CHANGE IN TERr,tlS AGREEMENT

Borrower:      Tatung Company of America, Inc.                             Lender:         East West Bank
               2850 East El Presidio Street                                                Loan Servicing Department
               Carson, CA 90810                                                            9300 Flair Drive, 6th Floor
                                                                                           El Monte, CA 91731

 Principal Amount: $12,000,000.00                                                            Date of Agreement: September 17, 2018
 DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated June 7, 2017 for Loan Number 3803238 In the original Principal
 Amount of $15,000,000.00, along with any and all sub&equent Change In Terms Agreements (collectively referred to as ffNote").
 DESCRIPTION OF CHANGE IN TERMS.
 The maturity date of the Note Is hereby extended from September 7, 2018 to September Z 2019
 The principal amount of the Note Is hereby decreased to Twelve MIiiion & 00/100 Dollars ($12,000,000.00).
 CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, Including all
 agreements evidenced or securing the obligation(s), remain unchanged and In full force and effect. Consent by Lender to this Agreement does
 not waive Lender's right to strict performance of the obllgatlon(s) as changed, nor obligate Lender to make any future change In terms. Nothing
 in this Agreement will constitute a satisfaction of the obligation(t). It it the intention of Lender to retain as liable partle& all makers and
 endorsers of the original obllgation(s), Including accommodation parties, unless a party Is expressly released by Lender In writing. Any maker or
 endorser, Including accommodation makers, will not be released by virtue of this Agreement. If any person who signed the original obligation
 does not sign this Agreement below, then all persons signing below acknowledge that this Agreement Is given conditionally, based on the
 representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be"feleased
 by it. This waiver applies not only to any Initial extension, modification or release, but also to all such subsequent actions.

 PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
 AGREES TO THE TERMS OF THE AGREEMENT.
 BORROWER:
            Case 2:19-bk-21521-NB                 Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                             Desc
                                                  Main Document    Page 65 of 90
                                              NOTICE OF FINAL AGREEMENT

Borrower:       Tatung Company of America, Inc.                         Lender:         East West Sank
                2850 East El Presidio Street                                            Loan Servicing Department
                Carson, CA 90810                                                        9300 Flair Drive, 6th Floor
                                                                                        El Monte, CA 91731



 BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THE WRITTEN LOAN AGREEMENT REPRESENTS THE
 FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THE
 WRITTEN LOAN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
 AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 At used In this Notice, the following terms have the following meanings:
 Loan. The term "Loan• means the following described loan: Loan No. 3803238.
 Loan Agreement. The term "Loan Agreement" means one or more promises, promissory notes, agreements, undertakings, security agreements,
 deeds of trust or other documents, or commitments, or any combination of those actions or documents, relating to the Loan, together with any
 subsequent written modification documents for this Loan evidenced by all Notice of Final Agreements executed in regards to the Loan, and
 including without limitation the following:
                                                            LOAN DOCUMENTS

 -   Change In Terms Agreement
 -   Modification to the Loan Agreement
 -   Disbursement Request and Authorization
 -   Notice of Final Agreement
 Parties. The term "Parties" means East West Bank and any and all entities or individuals who are obligated to repay the loan or have pledged
 property as security for the Loan, including without limitation the undersigned.
 Each Party who signs below, other than East West Bank, acknowledges, represents, and warrants to East West Bank that It has received, read
 and understood this Notice of Final Agreement. This Notice Is dated as of September 17, 2018.
 BORROWER:




 GRANTOR:




                                                      of

 LENDER:


 EAST WEST BANK



     Authorized Signer
          Case 2:19-bk-21521-NB                    Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                                    Desc
                                                   Main Document    Page 66 of 90
                           SECOND MODIFICATION TO THE LOAN AGREEMENT

Borrower:      Tatung Company of America, Inc.                                Lender:         Ealt West Bank
               2850 Ea1t El Prealdlo Streat                                                   Loan Servicing Department
               Carson, CA 90810                                                               9300 Flair Drive, 6th Floor
                                                                                              El Monte, CA 91731


 This SECOND MODIFICATION TO THE LOAN AGREEMENT II attached to and by thl1 reference Is made a part of the Bu1lnoa1 Loan Agreement
 (Loan #3803238) dated June 7, 2017, Including all modification• thereto, and executed In connection with a loan or other financial
 accommodations between Lender and Borrower.
 The section entitled "Financial Statements" Is hereby restated as follows:
 Financial Statements. Furnish Lender with the following:
 Addltlonal Requirements. Borrower understands and agrees that while this Agreement Is In effect, Borrower will maintain a financial condition
 indicated by the following statements at all times, unless otherwise noted:
 Annual Statements. As soon as available, but In no event later than one hundred twenty (120) days after the end of each fiscal year, Borrower
 shall provide Lender with Borrower's balance sheet, Income and expense statements, reconciliation of net worth and statement of cash flows,
 with notes thereto for the year ended, audited by a certffied public accountant satisfactory to Lender.
 Interim Statements. As soon as available, but in no event later than forty five (45) day1 after the end of each f11cal quarter, Borrower shall
 provide Lender with balance sheet, Income and expense statements, reconciliation of net worth and statement of cash flows, with notes thereto
 for the period ended, prepared by Bo"ower.
 Aging,. Within thirty (30) days, or sooner, after the end of each flacal quarter, Borrower shall provide Lender with a listing and aging by invoice
 date of all accounts receivable and all accounts payable in detailed format acceptable to Lender.
 Inventory. Within thirty (30) day1, or sooner, after the end of each fiscal quarter, Borrower shall provide Lender with a listing of Inventory In
 detailed format acceptable to Lender.
 Debtor Information. On an annual basis, a listing (as of December 31st of each calendar year) of all Account Debtors including but not limited to
 their addresses and telephone numbers.
 Accounts Receivable Verification. On an annual basis, Borrower shall provide Lender with an accounts receivable verification In detailed format
 acceptable to Lender.
 All financial reports required to be provided under this Agreement shall be prepared in accordance with GAAP, applied on a consistent basis, and
 certified by Borrower as being true and correct.
 The section entitled "Certification of Beneficial Owner(•)" Is hereby added under the section entitled "REPRESENTATIONS AND WARRANTIES"
 as follows:
 Cettlflcatlon of Beneficial Owner(s). If Borrower is requested by Lender to provide a Certification of Beneficial Owner(s), the Information
 Included In the Certification of Beneficial Owner(s) Is true and correct In all respects. "Certification of Beneficial OWner(s)" means a certification
 regarding beneficial ownership required by the Beneficial ownership Regulation, which certification shall be substantially In form and substance
 satisfactory to Lender. "Beneficial Ownership Regulation• means 31 C.F.R. § 1010-230.
 The section entitled "Compliance with "Know Your Cu1tomer'' Requirements" Is hereby added under the section entitled "AFFIRMATIVE
 COVENANTS" as follows:
 Compliance with "Know Your Customer" Requirement.. Promptly following any request therefore, Borrower shall provide Information and
 documentation reasonably requested by Lender for purposes of compliance with applicable "know your customer" requirements under the
 PATRIOT Act, the Beneficial Ownership Regulation or other applicable anti-money laundering laws, Including but not limited to a Certificate of
 Beneficial Owner(s) acceptable to Lender If applicable.
 The section entitled "USA PATRIOT ACT" Is hereby added as follows:
 USA PATRIOT ACT. Lender hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT Act (Title Ill of Pub. L. 107-56
 (signed Into law October 26, 2001)) (the "Act"), It Is required to obtain, verify and record Information that Identifies Borrower, which
 information Includes the name and address of Borrower and other Information that will allow Lender to Identify Borrower in accordance with the
 Act. Borrower shall, promptly following a request by Lender, provide all documentation and other Information that Lender requests In order to
 comply with its ongoing obligations under applicable "know your customer" and anti-money laundering rules and regulations, including the Act.
 For legal entity borrowers, Lender will require the legal entity to provide Identifying information about each beneficial owner and/or Individuals
 who have significant responsibility to control, manage or direct the legal entity.
 The section entitled "LINE USAGE" Is hereby amended and restated as follows:
 LINE USAGE. The usage of the Loan shall be governed by the following sub-limits with:
 Maximum aggregate amount that may be outatandlng under all 1ub-llmlts (Items 1 through 8): $12,000,000.00.
 The Maximum aggragate amount that may be outstanding under aub·llmlta (Items 3 through 8): $12,000,000.00.
 1. Up to $5,000,000.00 for Issuance of Sight Lettara of Credit. A "Sight Letter of Credit'' means a Letter of Credit (a formal letter that
 authorizes a third party "beneficiary• to draw drafts on the Lender, under conditions stated in the letter which often require presentation of
 required documents In order, under applicable law, hereinafter referred to as "Letter of Credlr) Issued by Lender for Borrower that are payable
 upon draft by the beneficiary, provided the terms of the Letter of Credit are met.
 2. Up to $5,000,000.00 for issuance of Ueance Lettars of Credit. A "Usance Letter of Credir means a Letter of Credit that Is payable on a
 specific date after draft by the beneficiary, provided the terms of the Letter of Credit are met.
 3. Up to $2,000,000.00 for Banker's Acceptancee. A "Banker's Acceptance• Is a promised future payment, or time draft, which Is accepted
 by Lender, often In connection with a Usance Letter of Credit.
 4. Up to $5,000,000.00 for advances of up to 90 days for Trust Receipt Financing. "Trust Receipt Financing" means an Advance to pay for
 release of goods to Borrower based upon title In favor of Lender to the released goods.
 5. Up to $5,000,000.00 for advances of up to 90 days for Trust Receipt Financing of Banker's Acceptances due and payable under Letters of
           Case 2:19-bk-21521-NB      Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                                        Desc
                                      Main Document    Page 67 of 90
                              SECOND MODIFICATION TO THE LOAN AGREEMENT
Loan No: 3803238                                             (Continued)                                                           Page2

Credit issued and accepted by Lender with the term of the Advance reduced by the tenor of the usance draft. The words "Trust Receipt
Financing of Banker's Acceptances" means an advance to pay on the maturity of an accepted time draft.
6. Up to $12,000,000.00 for Clean Advances of up to maturity data of line. "Clean Advance" means all Advances for a business purpose.
The definitions of trade terms In the Line Usage Sub-Limit Paragraphs 1 through 6, abOve, are for reference only, and are not intended to be
inclusive. The actual usage may vary based on the structure of the trade finance transaction for which the instrument is issued.

THIS SECOND MODIFICATION TO THE LOAN AGREEMENT IS EXECUTED AS OF SEPTEMBER 17, 2018.
BORROWER:




LENDER:


EAST WEST BANK


X          £~
    Authorized Signer
          Case 2:19-bk-21521-NB                    Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                               Desc
                                                   Main Document    Page 68 of 90
                               DISBURSEMENT REQUEST AND AUTHORIZATION

Borrower:       Tatung Company of America, Inc.                            Lender:        Eut West Bank
                 2850 East El Presidio Street                                             Loan Servicing Department
                 Carson, CA 90810                                                         9300 Flair Drive, 6th Floor
                                                                                          El Monte, CA 91731


 LOAN TYPE. This Is a Variable Rate Nondlsclosable Revolving Une of Credit Loan to a Corporation for $12,000,000.00 due on September 7,
 2019.

 PRIMARY PURPOSE OF LOAN. The primary purpose of this loan Is for:
              D Personal, Family, or Household Purpc,HS or Pe111onal Investment.
              II Business (Including Real Estate Investment).
 SPECIFIC PURPOSE. The specific purpose of this loan ls: The purpose of this modification Is to renew and decrease principal amount, and
 amend financial covenants.
 FLOOD INSURANCE. As reflected on Flood Map No. 06037C1955F dated 09-26-2008, for the community of City of Carson, some of the
 property that will secure the loan Is not located In an area that has been Identified by the Administrator of the Federal Emergency Management
 Agency as an area having special flood hazards. Therefore, although flood Insurance may be available for the property, no special flood hazard
 Insurance protecting property not located In an area having special flood hazards Is required by law for this loan at this time.
 DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be disbursed until all of Lender'& condition& for making the
 loan have been satisfied. Please disburse the loan proceed& of $12,000,000.00 as follows:
                           Other Disbursements:                                         $12,000,000.00
                              $12,000,000.00 Modification

                           Note Principal:                                              $12,000,000.00

 CHARGES PAID IN CASH. Borrower has paid or will pay in cash as agreed the following charges:
                           Prepaid Finance Charges Paid In Cash:                                 $250.00
                              $250.00 Processing Fees
                           Other Charges Paid In Ca11h:                                        $7,723.58
                              $800.00 Documentation Fees
                              $2,250.00 Appraisal Fee
                              $850.00 Appraisal Review Fee
                              $3,823.58 Collateral audit Examination Fee

                           Total Charges Paid In Cash:                                         $7,973.58
 AUTOMATIC PAYMENTS. Borrower hereby authorizes Lender automatically to deduct from Borrower's Demand Deposit - Checking account,
 numbered 8063012986, the amount of any loan payment. If the funds In the account are insufficient to cover any payment, Lender shall not be
 obligated to advance funds to cover the payment. At any time and for any reason, Borrower or Lender may voluntarily terminate Automatic
 Payments.
 LOAN FEE DEDUCTION. Borrower authorizes Lender to dedur;f tt,e. feel and jlny other third party costs and expenses related to the Loan and
 charges above from Borrower's checking account number ~ ~ 111. ef8:b                       with Lender, all without further consent of Borrower.
 Lender is fully entitled to take such actions even if Borrower gives contrary instructions or demands to Lender.
 REQUEST FOR ADVANCE. All requests tor Advances and line pay downs received in Lender's Loan Service Dept. at 9300 Flair Drive, 6th Floor,
 El Monte, CA 91731 after 4:00 p.m. will be treated as having been requested on the next succeeding business day.
 Any L) of the following Individuals are authorized to request advances and authorize payments under this loan, and take all additional actions
 such lndlvldual(s) may deem necessary or appropriate to Implement the provisions of the documents relating to this loan. The Individuals named
 below hold the titles appearing after their respecti~~ names, and true specimens of their sl~~'1es appear after their respective names below.

 )IUEI    --J:r;tl'l']:.f/ 7p, r.~
 Name/Title
                                                                 4-...,_//;?:P{h_
                                                         Signature-/               ?
 LIN DA L l , /J-C-?w•nti'f f)AAPfM--
 Name/Title                      O                       Signature
                                                                     ~.,A~
                                                                     -
                                                                           ~
 Name/Title                                              Signature

 Name/Title                                              Signature


 FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND WARRANTS TO LENDER THAT THE
 INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S
 FINANCIAL CONDITION AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS AUTHORIZATION IS
 DATED SEPTEMBER 17, 2018.
       Case 2:19-bk-21521-NB        Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                                    Main Document    Page 69 of 90
                             DISBURSEMENT REQUEST AND AUTHORIZATION
Loan No: 3803238                             (Continued)                                    Page2




BORROWER:


TATUNG COMPANY OF AMERICA, INC .
                . .,./   ~      '

                                    Company of
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 70 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 71 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 72 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 73 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 74 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 75 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 76 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 77 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 78 of 90

 1

 2

 3

 4

 5

 6                              EXHIBIT “3”
 7

 8                 [Weekly Payroll List – October 4, 2019]
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           20
                  Case 2:19-bk-21521-NB                     Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                                       Desc
                                                            Main Document    Page 79 of 90

                                                                                                        Wages per            WK#40 Estimated Pay
Co.#   File #   Employee Name                    Dept.    Department       Hire Date Union Hourly Rat   Pay Period    Gross Pay   Incentive     Total
12P    012821   Meao, Julie                      018070   Plant A Commerc08/08/2011    N   $ 15.72      $   628.96    $  628.96 $        -   $    628.96
12P    012829   Rodriguez, Widyawati             018070   Plant A Commerc03/05/2012    N   $ 17.71      $   708.52    $  700.00 $        -   $    700.00
12P    012631   Butsanoy, Chev                   018090   Plant A Commerc03/20/2006    N   $ 18.42      $   736.92    $  718.50 $        -   $    718.50
12P    012636   Chau, Alan                       018090   Plant A Commerc05/22/2006    N   $ 17.43      $   697.20    $  697.20 $        -   $    697.20
12P    010486   Hernandez, Yessica               018090   Plant A Commerc06/15/1998    U   $ 13.30      $   531.80    $  531.80 $        -   $    531.80
12P    010955   Rodriguez-Tamayo, Jose Luis      018090   Plant A Commerc04/26/1990    U   $ 14.95      $   597.80    $  597.80 $        -   $    597.80
12P    011083   Tain, Henry                      018090   Plant A Commerc07/24/1981    U   $ 17.46      $   698.20    $  900.00 $        -   $    900.00
12P    12250    Ying, Le Rong                    018090   Plant A Commerc09/17/2019    N   $ 17.06      $   682.36    $  682.36 $        -   $    682.36 new
12P    010140   Cabudol, Celedonio M.            019070   Plant A General A03/09/1998  N   $ 18.40      $   735.96    $  735.96 $        -   $    735.96
12P    010942   Rodriguez-Tamayo, Francisco J.   019075   Plant A Traffic  09/04/1990  U   $ 14.55      $   581.80    $  630.89 $        -   $    630.89
12P    012398   Vo, Eddie Q.                     019075   Plant A Traffic  09/16/2003  N   $ 16.52      $   660.76    $  644.24 $        -   $    644.24
12P    010442   Gutierrez, Eduardo               031598   Plant B Game Vid02/10/1992   U   $ 15.25      $   610.00    $  800.00 $        -   $    800.00
12P    010437   Muniz-Gonzalez, J. Guadalupe     031598   Plant B Game Vid06/15/1993   N   $ 19.80      $   792.00    $  850.00 $        -   $    850.00
12P    010853   Pena, Maria C.                   031598   Plant B Game Vid09/18/1995   N   $ 23.56      $   942.48    $  942.48 $        -   $    942.48
12P    012606   Samala, Jasper John P.           031598   Plant B Game Vid08/01/2005   N   $ 17.53      $   701.20    $  701.20 $        -   $    701.20
12P    010296   Dominguez, Maximiano             038058   Plant B Hub      01/19/1988  U   $ 15.71      $   628.20    $  700.00 $        -   $    700.00
12P    012841   Lizarraga, Ma Teresa             038058   Plant B Hub      07/09/1998  U   $ 12.80      $   511.80    $  450.00 $        -   $    450.00

                                                                                                        $ 11,445.96   $ 11,911.39    $       -    $ 11,911.39

                                                                                                                      WK40 pay date 10/04/19
                                                                                                                      for pay period 9/22~09/28/19


                                                                                                                                     EE          ER contribution
                                                                                                         Direct Deposit & Checks     $ 9,153.38
                                                                                                           Payroll tax withholding   $ 1,715.00 $     945.73
                                                                                                                 401K withholding    $    724.78 $     188.10
                                                                                                            Insurance withholding    $    119.25
                                                                                                                       401K Loan     $    106.68
                                                                                                                      Union Fees     $       -
                                                                                                                     Garnishment     $     92.30
                                                                                                                      Total Wages    $ 11,911.39 $ 1,133.83
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 80 of 90

 1

 2

 3

 4

 5

 6                              EXHIBIT “4”
 7

 8                [Weekly Payroll List – October 11, 2019]
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           21
                               Case 2:19-bk-21521-NB       Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30            Desc
                                                           Main Document    Page 81 of 90

                                                                                                  Wages per           WK#41 Estimated Pay
Co.#   File #   Employee Name                  Dept. Department        Hire Date Union Hourly Rat Pay Period   Gross Pay   Incentive     Total
12P    012821   Meao, Julie                    018070 Plant A Commerc08/08/2011    N   $ 15.72 $      628.96   $  628.96 $        -   $    628.96
12P    012829   Rodriguez, Widyawati           018070 Plant A Commerc03/05/2012    N   $ 17.71 $      708.52   $  700.00 $        -   $    700.00
12P    012631   Butsanoy, Chev                 018090 Plant A Commerc03/20/2006    N   $ 18.42 $      736.92   $  718.50 $        -   $    718.50
12P    012636   Chau, Alan                     018090 Plant A Commerc05/22/2006    N   $ 17.43 $      697.20   $  697.20 $        -   $    697.20
12P    010486   Hernandez, Yessica             018090 Plant A Commerc06/15/1998    U   $ 13.30 $      531.80   $  531.80 $        -   $    531.80
12P    010955   Rodriguez-Tamayo, Jose Luis    018090 Plant A Commerc04/26/1990    U   $ 14.95 $      597.80   $  597.80 $        -   $    597.80
12P    011083   Tain, Henry                    018090 Plant A Commerc07/24/1981    U   $ 17.46 $      698.20   $  900.00 $        -   $    900.00
12P    12250    Ying, Le Rong                  018090 Plant A Commerc09/17/2019    N   $ 17.06 $      682.36   $  682.36 $        -   $    682.36
12P    010140   Cabudol, Celedonio M.          019070 Plant A General A03/09/1998  N   $ 18.40 $      735.96   $  735.96 $        -   $    735.96
12P    010942   Rodriguez-Tamayo, Francisco J. 019075 Plant A Traffic  09/04/1990  U   $ 14.55 $      581.80   $  630.89 $        -   $    630.89
12P    012398   Vo, Eddie Q.                   019075 Plant A Traffic  09/16/2003  N   $ 16.52 $      660.76   $  644.24 $        -   $    644.24
12P    010442   Gutierrez, Eduardo             031598 Plant B Game Vid02/10/1992   U   $ 15.25 $      610.00   $  800.00 $        -   $    800.00
12P    010437   Muniz-Gonzalez, J. Guadalupe 031598 Plant B Game Vid06/15/1993     N   $ 19.80 $      792.00   $  850.00 $        -   $    850.00
12P    010853   Pena, Maria C.                 031598 Plant B Game Vid09/18/1995   N   $ 23.56 $      942.48   $  942.48 $        -   $    942.48
12P    012606   Samala, Jasper John P.         031598 Plant B Game Vid08/01/2005   N   $ 17.53 $      701.20   $  701.20 $        -   $    701.20
12P    010296   Dominguez, Maximiano           038058 Plant B Hub      01/19/1988  U   $ 15.71 $      628.20   $  700.00 $        -   $    700.00
12P    012841   Lizarraga, Ma Teresa           038058 Plant B Hub      07/09/1998  U   $ 12.80 $      511.80   $  450.00 $        -   $    450.00

                                                                                                 $ 11,445.96   $ 11,911.39    $       -    $ 11,911.39

                                                                                                               WK41 pay date 10/11/19
                                                                                                               for pay period 9/29~10/05/19


                                                                                                                              EE          ER contribution
                                                                                                  Direct Deposit & Checks     $ 8,782.72
                                                                                                    Payroll tax withholding   $ 1,615.94 $      945.73
                                                                                                          401K withholding    $    724.78 $     188.10
                                                                                                     Insurance withholding    $    588.97
                                                                                                                401K Loan     $    106.68
                                                                                                               Union Fees     $       -
                                                                                                              Garnishment     $     92.30
                                                                                                               Total Wages    $ 11,911.39 $ 1,133.83
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 82 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 83 of 90

 1

 2

 3

 4

 5

 6                              EXHIBIT “5”
 7

 8               [Bi-Weekly Payroll List – October 4, 2019]
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           22
                  Case 2:19-bk-21521-NB                     Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                                     Desc
                                                            Main Document    Page 84 of 90

                                                                                                         Wages per                WK#40 Estimated Pay
Co.#   File #   Employee Name           Dept.    Department             Hire Date   Union Hourly Rate    Pay Period      Gross Pay     Incentive      Total
B&S    012872   Hsu, Amy                018070   Plant A Commercial      01/08/2018   N   $      25.20   $ 2,016.00    $    2,016.00 $         -   $   2,016.00
B&S    011616   Iozzi, John             018070   Plant A Commercial      01/25/1999   N   $      30.28   $ 2,422.56    $    2,422.56 $         -   $   2,422.56
B&S    012744   Lee, Mike Pin Far       018070   Plant A Commercial      05/14/1984   N   $      60.00   $ 4,800.00    $    4,800.00 $         -   $   4,800.00
B&S    011639   Liau, Tom               018070   Plant A Commercial      12/27/1993   N   $      24.20   $ 1,936.16    $    1,936.16 $         -   $   1,936.16
B&S    012875   Lin, Elton              018070   Plant A Commercial      12/01/2018   N   $      29.42   $ 2,353.84    $    2,353.84 $         -   $   2,353.84
B&S    011728   Tsou, Robin L P.        018070   Plant A Commercial      09/26/1983   N   $      42.40   $ 3,392.00    $    3,392.00 $         -   $   3,392.00
B&S    011769   Yu, Michael T.          018070   Plant A Commercial      01/09/1995   N   $      17.97   $ 1,437.28    $    1,437.28 $         -   $   1,437.28
B&S    011555   Chen, Long-Kwong        018090   Plant A Commercial Se 09/12/1990     N   $      27.23   $ 2,178.16    $    2,178.16 $         -   $   2,178.16
B&S    011739   Wee, Florencio Li       018090   Plant A Commercial Se 07/03/1986     N   $      77.20   $ 6,176.00    $    6,176.00 $         -   $   6,176.00
B&S    012775   Fan, Liang Tsan         019020   Plant A Commercial R& 10/06/2008     N   $      21.87   $ 1,749.68    $    1,749.68 $         -   $   1,749.68
B&S    011580   Farzin, Parvize A.      019020   Plant A Commercial R& 01/19/1996     N   $      46.01   $ 3,681.12    $    3,681.12 $         -   $   3,681.12
B&S    012100   Thai, Trung K.          019020   Plant A Commercial R& 09/18/2000     N   $      29.51   $ 2,360.64    $    2,360.64 $         -   $   2,360.64
B&S    012628   Tsai, Ping-Huang        019020   Plant A Commercial R& 03/01/2006     N   $      29.51   $ 2,360.64    $    2,360.64 $         -   $   2,360.64
B&S    011615   Hwang, Benjamin         019070   Plant A General Affairs 03/25/1998   N   $      14.15   $ 1,131.92    $    1,131.92 $         -   $   1,131.92
B&S    012676   Chen, Ling-Ling         019071   Plant A Accounting      08/21/2006   N   $      26.84   $ 2,147.36    $    2,147.36 $         -   $   2,147.36
B&S    011637   Li, Linda Yueh-Hsia     019071   Plant A Accounting      06/10/1985   N   $      70.41   $ 5,632.80    $    5,632.80 $         -   $   5,632.80
B&S    011659   Lin, Yupin J.           019071   Plant A Accounting      07/01/1999   N   $      28.78   $ 2,302.64    $    2,302.64 $         -   $   2,302.64
B&S    011700   Shen, Kaun-Huei         019071   Plant A Accounting      01/25/1988   N   $      41.58   $ 3,326.72    $    3,326.72 $         -   $   3,326.72
B&S    011575   Villa, Grace M.         019071   Plant A Accounting      12/17/1987   N   $      29.64   $ 2,371.04    $    2,371.04 $         -   $   2,371.04
B&S    012694   Liang, Yin-Chien        019072   Plant A Administration 11/01/2006    N   $      23.18   $ 1,854.24    $    1,854.24 $         -   $   1,854.24
B&S    011594   Ho, Vivien              019074   Plant A Information Tec 08/19/1996   N   $      38.07   $ 3,045.20    $    3,045.20 $         -   $   3,045.20
B&S    011643   Lin, Chien Feng         019074   Plant A Information Tec 06/24/1998   N   $      45.09   $ 3,607.52    $    3,607.52 $         -   $   3,607.52
B&S    011734   Wang, Dau-Ping          019074   Plant A Information Tec 07/14/1997   N   $      45.10   $ 3,608.00    $    3,608.00 $         -   $   3,608.00
B&S    012591   Wu, Wendy Weini         019074   Plant A Information Tec 05/31/2005   N   $      34.82   $ 2,785.92    $    2,785.92 $         -   $   2,785.92
B&S    012134   Chang, Chih Chang       019075   Plant A Traffic         11/09/2000   N   $      20.62   $ 1,649.20    $    1,700.00 $         -   $   1,700.00
B&S    012473   Liu, Jiann-Ying         019075   Plant A Traffic         12/07/1998   N   $      29.18   $ 2,334.48    $    2,334.48 $         -   $   2,334.48
B&S    011707   Velazquez, Fabiola H.   019075   Plant A Traffic         09/08/1992   N   $      18.38   $ 1,470.24    $    1,600.00 $         -   $   1,600.00
B&S    011749   Wu, Ming-Sheun          019075   Plant A Traffic         03/01/1986   N   $      15.11   $ 1,209.04    $    1,209.04 $         -   $   1,209.04
B&S    012838   Majano, Vilma           019077   Plant A Human Resourc 06/10/2013     N   $      27.50   $ 2,200.00    $    2,200.00 $         -   $   2,200.00
B&S    012707   Huang, Feng-Ying        031598   Plant B Game Video Pla 01/08/2007    N   $      28.23   $ 2,258.32    $    2,258.32 $         -   $   2,258.32
B&S    010206   Chang, Luxtar           038058   Plant B Hub             09/01/1998   N   $      23.00   $ 1,840.00    $    1,840.00 $         -   $   1,840.00
B&S    012688   Frasco, David Deryk     038058   Plant B Hub             10/03/2006   N   $      38.98   $ 3,118.64    $    3,118.64 $         -   $   3,118.64
B&S    011794   Lee, Peter Kaw Hway     038058   Plant B Hub             12/28/1999   N   $      24.00   $ 1,920.00    $    1,920.00 $         -   $   1,920.00
B&S    011776   Lin, Lian Jeng          066000   Georgia Plant Import & 09/07/1987    N   $      24.00   $ 1,920.00    $    1,920.00 $         -   $   1,920.00
B&S    012857   Wu, Yan                 066000   Georgia Plant Import & 07/21/2014    N   $      18.31   $ 1,464.96    $    1,464.96 $         -   $   1,464.96

                                                                                                         $ 90,062.32   $ 90,242.88 $             -    $ 90,242.88
                                                                                                                       sales commission is paid once a month

                                                                                                                       WK40 pay date 10/04/19
                                                                                                                       for pay period 09/15~09/28/19

                                                                                                                                         EE          ER contribution
                                                                                                             Direct Deposit & Checks     $ 58,504.44
                                                                                                               Payroll tax withholding   $ 16,214.00 $    5,685.25
                                                                                                                     401K withholding    $ 10,116.00 $    1,781.31
                                                                                                                Insurance withholding    $  4,207.60
                                                                                                                           401K Loan     $  1,200.84
                                                                                                                        Total Wages      $ 90,242.88 $    7,466.56
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 85 of 90

 1

 2

 3

 4

 5

 6                              EXHIBIT “6”
 7

 8              [Bi-Weekly Payroll List – October 18, 2019]
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           23
                               Case 2:19-bk-21521-NB                   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                                   Desc
                                                                       Main Document    Page 86 of 90

                                                                                                             Wages per     WK#42 Estimated Pay
Co.#   File #   Employee Name           Dept.    Department              Hire Date    Union   Hourly Rate    Pay Period    Gross Pay    Incentive          Total
B&S    012872   Hsu, Amy                018070   Plant A Commercial      01/08/2018   N       $      25.20   $ 2,016.00    $   2,016.00 $         -         $      2,016.00
B&S    011616   Iozzi, John             018070   Plant A Commercial      01/25/1999   N       $      30.28   $ 2,422.56    $   2,422.56 $         -         $      2,422.56
B&S    012744   Lee, Mike Pin Far       018070   Plant A Commercial      05/14/1984   N       $      60.00   $ 4,800.00    $   4,800.00 $         -         $      4,800.00
B&S    011639   Liau, Tom               018070   Plant A Commercial      12/27/1993   N       $      24.20   $ 1,936.16    $   1,936.16 $         -         $      1,936.16
B&S    012875   Lin, Elton              018070   Plant A Commercial      12/01/2018   N       $      29.42   $ 2,353.84    $   2,353.84 $         -         $      2,353.84
B&S    011728   Tsou, Robin L P.        018070   Plant A Commercial      09/26/1983   N       $      42.40   $ 3,392.00    $   3,392.00 $         -         $      3,392.00
B&S    011769   Yu, Michael T.          018070   Plant A Commercial      01/09/1995   N       $      17.97   $ 1,437.28    $   1,437.28 $         -         $      1,437.28
B&S    011555   Chen, Long-Kwong        018090   Plant A Commercial Ser 09/12/1990    N       $      27.23   $ 2,178.16    $   2,178.16 $         -         $      2,178.16
B&S    011739   Wee, Florencio Li       018090   Plant A Commercial Ser 07/03/1986    N       $      77.20   $ 6,176.00    $   6,176.00 $         -         $      6,176.00
B&S    012775   Fan, Liang Tsan         019020   Plant A Commercial R& 10/06/2008     N       $      21.87   $ 1,749.68    $   1,749.68 $         -         $      1,749.68
B&S    011580   Farzin, Parvize A.      019020   Plant A Commercial R& 01/19/1996     N       $      46.01   $ 3,681.12    $   3,681.12 $         -         $      3,681.12
B&S    012100   Thai, Trung K.          019020   Plant A Commercial R& 09/18/2000     N       $      29.51   $ 2,360.64    $   2,360.64 $         -         $      2,360.64
B&S    012628   Tsai, Ping-Huang        019020   Plant A Commercial R& 03/01/2006     N       $      29.51   $ 2,360.64    $   2,360.64 $         -         $      2,360.64
B&S    011615   Hwang, Benjamin         019070   Plant A General Affairs 03/25/1998   N       $      14.15   $ 1,131.92    $   1,131.92 $         -         $      1,131.92
B&S    012676   Chen, Ling-Ling         019071   Plant A Accounting      08/21/2006   N       $      26.84   $ 2,147.36    $   2,147.36 $         -         $      2,147.36
B&S    011637   Li, Linda Yueh-Hsia     019071   Plant A Accounting      06/10/1985   N       $      70.41   $ 5,632.80    $   5,632.80 $         -         $      5,632.80
B&S    011659   Lin, Yupin J.           019071   Plant A Accounting      07/01/1999   N       $      28.78   $ 2,302.64    $   2,302.64 $         -         $      2,302.64
B&S    011700   Shen, Kaun-Huei         019071   Plant A Accounting      01/25/1988   N       $      41.58   $ 3,326.72    $   3,326.72 $         -         $      3,326.72
B&S    011575   Villa, Grace M.         019071   Plant A Accounting      12/17/1987   N       $      29.64   $ 2,371.04    $   2,371.04 $         -         $      2,371.04
B&S    012694   Liang, Yin-Chien        019072   Plant A Administration 11/01/2006    N       $      23.18   $ 1,854.24    $   1,854.24 $         -         $      1,854.24
B&S    011594   Ho, Vivien              019074   Plant A Information Tech08/19/1996   N       $      38.07   $ 3,045.20    $   3,045.20 $         -         $      3,045.20
B&S    011643   Lin, Chien Feng         019074   Plant A Information Tech06/24/1998   N       $      45.09   $ 3,607.52    $   3,607.52 $         -         $      3,607.52
B&S    011734   Wang, Dau-Ping          019074   Plant A Information Tech07/14/1997   N       $      45.10   $ 3,608.00    $   3,608.00 $         -         $      3,608.00
B&S    012591   Wu, Wendy Weini         019074   Plant A Information Tech05/31/2005   N       $      34.82   $ 2,785.92    $   2,785.92 $         -         $      2,785.92
B&S    012134   Chang, Chih Chang       019075   Plant A Traffic         11/09/2000   N       $      20.62   $ 1,649.20    $   1,700.00 $         -         $      1,700.00
B&S    012473   Liu, Jiann-Ying         019075   Plant A Traffic         12/07/1998   N       $      29.18   $ 2,334.48    $   2,334.48 $         -         $      2,334.48
B&S    011707   Velazquez, Fabiola H.   019075   Plant A Traffic         09/08/1992   N       $      18.38   $ 1,470.24    $   1,600.00 $         -         $      1,600.00
B&S    011749   Wu, Ming-Sheun          019075   Plant A Traffic         03/01/1986   N       $      15.11   $ 1,209.04    $   1,209.04 $         -         $      1,209.04
B&S    012838   Majano, Vilma           019077   Plant A Human Resourc06/10/2013      N       $      27.50   $ 2,200.00    $   2,200.00 $         -         $      2,200.00
B&S    012707   Huang, Feng-Ying        031598   Plant B Game Video Pla01/08/2007     N       $      28.23   $ 2,258.32    $   2,258.32 $         -         $      2,258.32
B&S    010206   Chang, Luxtar           038058   Plant B Hub             09/01/1998   N       $      23.00   $ 1,840.00    $   1,840.00 $         -         $      1,840.00
B&S    012688   Frasco, David Deryk     038058   Plant B Hub             10/03/2006   N       $      38.98   $ 3,118.64    $   3,118.64 $         -         $      3,118.64
B&S    011794   Lee, Peter Kaw Hway     038058   Plant B Hub             12/28/1999   N       $      24.00   $ 1,920.00    $   1,920.00 $         -         $      1,920.00
B&S    011776   Lin, Lian Jeng          066000   Georgia Plant Import & E09/07/1987   N       $      24.00   $ 1,920.00    $   1,920.00 $         -         $      1,920.00
B&S    012857   Wu, Yan                 066000   Georgia Plant Import & E07/21/2014   N       $      18.31   $ 1,464.96    $   1,464.96 $         -         $      1,464.96

                                                                                                             $ 90,062.32   $   90,242.88   $        -      $   90,242.88


                                                                                                                           WK42 pay date 10/18/19
                                                                                                                           for pay period 09/29~10/12/19

                                                                                                                                             EE          ER contribution
                                                                                                                           Direct Deposit & $ 58,504.44
                                                                                                                           Payroll tax withh $ 16,214.00 $    5,685.25
                                                                                                                           401K withholdin $ 10,116.00 $      1,781.31
                                                                                                                           Insurance withh $    4,207.60
                                                                                                                           401K Loan         $  1,200.84
                                                                                                                           Total Wages       $ 90,242.88 $    7,466.56
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 87 of 90

 1

 2

 3

 4

 5

 6                              EXHIBIT “7”
 7

 8                              [Commissions List]
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           24
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 88 of 90
Case 2:19-bk-21521-NB   Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30   Desc
                        Main Document    Page 89 of 90

 1

 2

 3

 4

 5

 6

 7
                                EXHIBIT “8”
 8

 9
                            [Proposed Utility Deposits]
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           25
                                         Case 2:19-bk-21521-NB                Doc 8 Filed 09/30/19 Entered 09/30/19 14:59:30                   Desc
                                                                              Main Document    Page 90 of 90
                                                                                           Utilities


 TUS                                                                                                                                                                                 Average/Pro
Address                                                                                                                                   June 2019      July 2019    August 2019       posed
Number          Account #            Services               Utility Company             Address 1            City      State Zip             Bill           Bill         Bill          Deposit

10003951 2023396542                Electricity   SOUTHERN CALIFORNIA EDISON CO.     P.O. BOX 300       ROSEMEAD        CA    91772-0001   $   2,997.18   $ 3,620.54   $   3,218.06   $   3,278.59
         1498422222 and
31231080 6995422222                Water         CALIFORNIA WATER SERVICE COMPANY   P. O. BOX 51967    LOS ANGELES     CA    90051-6267   $    270.94 $      437.14 $      384.89 $       364.32
10012435 870130002                 Gas           SoCalGas-REMIT                     P.O.BOX C          MONTEREY PARK   CA    91756        $     21.71 $       23.92 $       19.83 $        21.82
         1717945911 and
31298321 8310006635                Telephone     AT&T                               P. O. BOX 5019     CAROL STREAM    IL    60197-5019   $   3,338.33   $ 3,355.57   $   3,392.47   $   3,362.12
         3106314758,3106323588
10003281 and 3106329006            Telephone     AT&T                               P. O. BOX 5025     CAROL STREAM    IL    60197-5025   $    621.68    $   654.45   $    752.23    $    676.12
31235911 829475543X07032019        Telephone     AT & T MOBILITY                    P.O. BOX 6463      CAROL STREAM    IL    60197-6463   $    420.50    $   585.13   $    415.66    $    473.76
31163232 7709354535                Telephone     AT&T                               P.O. BOX 105262    ATLANTA         GA    30348-5262   $    260.17    $   336.79   $    346.73    $    314.56
31269571 893141078 and 341968385   Telephone     T-MOBILE                           P.O. BOX 790047    ST. LOUIS       MO    63179-0047   $    167.98    $   264.55   $    156.14    $    196.22
                                                                                    c/o JP Morgan
                                                                                    Lock Box 29144
30000503 US01-44541                EDI (Internet) GLOBAL EXCHANGE SERVICES          Network Place      Chicago         IL    60673-1291   $    896.05    $   896.99   $    897.21    $     896.75
                                                                                                                                                                                     $   9,584.28




                                                                                            Page 1
